DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       WATER EXTRACTION TEAM LLC a/a/o JOSEPH DINO,
                        Appellant,

                                      v.

    HERITAGE PROPERTY & CASUALTY INSURANCE COMPANY,
                        Appellee.

                                No. 4D21-398

                               [March 10, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Marni Bryson, Judge; L.T. Case Nos. 50-2019-CC-009149-
XXXX-SB and 50-2020-AP-000043-CAXX-MB.

  Morgan L. Weinstein of Twig, Trade, & Tribunal, PLLC, Fort Lauderdale,
and Rina Feld of the Law Offices of Rina Feld, Boca Raton, for appellant.

   Daniel M. Schwarz and Kara Rockenbach Link of Link & Rockenbach,
PA, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Restoration 1 of Port St. Lucie v. Ark Royal Ins. Co., 255
So. 3d 344 (Fla. 4th DCA 2018); Llano Fin. Grp., LLC v. Yespy, 228 So. 3d
108 (Fla. 4th DCA 2017).

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.